DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation

This application is a continuation application of U.S. application no. 13/839,578 filed on 03/15/2013 (“Parent Application,” now U.S. Patent Number 10,909,482 B2).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/02/2021 and 02/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
The following is a Non-Final Office Action.
Claims filed on 04/16/2021 are being considered in this office action. 
Claim 3 is cancelled. Claims 19-21 are newly added. Claims 1, 2, and 4-21 are amended. Claims 1, 2, and 4-21 are considered in this Office Action. Claims 1, 2, and 4-21 are currently pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1, 2, and 4-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,909,482. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in this instant application is fully disclosed in the referenced U.S. Patent.
The subject matter claimed in the instant application is fully disclosed in the referenced U.S. Patent, as follows:
Claims of U.S. Patent 10,909,482 B2
(dated 02/02/2021)
Claims of instant Application (dated 04/16/2021)
1, 8, 11, 17
1, 8, 10, 15
2, 9, 15
2, 9, 14
3,12
4, 11
4
5
5
6
6, 14
7, 13
13
12
7, 10, 16
16-18


.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 4-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1, 2, and 4-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the computer system (claims 1, 2, 4-7, 16, and 19), the computer system (claims 8, 9, 17, and 20), the computer system (claims 10-14, 18, and 21) and the computer system (claim 15) are directed to an eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts of commercial or legal interactions (including business relations) a, which falls into the “certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims further recite an abstract idea by reciting a mental process and mathematical concept.  The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are: A computer system , comprising: one or more computer processors; and a non-transitory computer-readable medium storing software that when executed by the one or more computer processors causes the one or more computer processors to: determine  an order amount of construction materials needed for construction or repair of a structural element of a building, the order amount including an overage amount of the construction materials that accounts for construction material waste, by: receiving image data associated with aerial photographs acquired by one or more remote sensors without relying on a human estimator to be present at the building; generatingnt..  
Claim 8: A computer system , comprising: one or more computer processors; and a non-transitory computer-readable medium storing software that when executed by the one or more computer processors causes the one or more computer processors to: determine  an order amount of construction materials needed for construction or repair of a roof of a building, the order amount including an overage amount of the construction materials that accounts for material waste, by: 4receiving a data set that includes image files of two different views of the roof acquired by one or more remote sensors, without relying on a human estimator to be present at the building; generating from the image files, a three-dimensional rendering of the roof by matching point patterns of a first, oblique view of the roof with point patterns of a second, orthogonal view of the roof; and determining from the three-dimensional rendering, the order amount of construction materials needed to construct at least a portion of the roof, the overage amount not based on a fixed overall overage percentage, by: deriving, from the three-dimensional rendering, roof dimensions and types and numbers of features of the roof; cumulating lengths of each of the features; multiplying each of the cumulated lengths by a loss factor specific to a corresponding one of the features; summing the multiplied cumulated lengths to generate a total length; and multiplying the total length by a square footage conversion factor, the square footage conversion factor based on exposed surface area of the construction materials.
Claim 10: A computer system , comprising: one or more computer processors; and a non-transitory computer-readable medium storing software that when executed by the one or more computer processors causes the one or more computer processors to: determine  an order amount of construction materials needed for construction of a structural element of a building, the order amount including an overage amount of the construction materials that accounts for material waste, by: generating of a structure by matching point patterns of an oblique view of the building with point patterns of an orthogonal view of the building the three-dimensional rendering derived from images acquired by one or more remote sensors without relying on a human estimator; extracting from the three-dimensional rendering, type, number, and linear dimensions of each of a plurality of feature types of geometric features; and determining the order amount of construction materials, in which the overage amount is not based on a fixed overall overage percentage and is based at least partly on: 6cumulating the linear dimensions for each of the feature types of the structural element; multiplying each of the cumulated linear dimensions by a loss factor specific to a corresponding one of the feature types; summing the multiplied cumulated linear dimensions to generate a total linear dimension; and multiplying the total linear dimension by a square footage conversion factor, the square footage conversion factor based on exposed surface area of the construction material.
Claim 15: A computer system comprising: one or more computer processors; and a non-transitory computer-readable medium storing software that when executed by the one or more computer processors causes the one or more computer processors to: determine  an order amount of roofing materials needed for a roof of a building, including an overage amount of the roofing materials, by: receiving image data associated with at least one oblique aerial photograph of the roof and at least one orthogonal aerial photograph of the roof; generating a three-dimensional model of the roof from the image data, at least in part by using point pattern matching to estimate which individual points on the at least one oblique aerial photograph of the roof match corresponding points on the at least one orthogonal aerial photograph; extracting type, number, and linear dimensions of features of the roof from the three-dimensional model of the roof; determining
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to computer system , one or more computer processors, and a non-transitory computer-readable medium storing software that when executed by the 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: computer system , one or more computer processors, and a non-transitory computer-readable medium storing software that when executed by the one or more computer processors causes the one or more computer processors(recited at high level) and receiving image data associated with aerial photographs acquired by one or more remote sensors (recited at high level of Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered as well (i.e., claims 2, 9, and 14 recite receiving and providing data, claims 7 and 13 recite a the aerial photographs are acquired by one or more of an airborne system, an orbital system, a sub-orbital system, or a vehicular system, however the claims amounts to high-level data gathering wherein they are directed to the use of generic computing elements (Applicant’s Specification figure 1 describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application. These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, and 4-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zachary Labrie (US 2012/0179431 A1, “Labrie”) in view of Chris Pershing (US 2010/0110074 A1, hereinafter “Pershing”) in view of American Shingles (NPL: “Estimating Roof Covering”, hereinafter “American Shingles”, dated January 2013 per IDS presented on 02/02/2021).
Claim 1
Labrie teaches: 
A computer system, comprising: one or more computer processors; and a non-transitory computer-readable medium storing software that when executed by the one or more computer processors causes the one or more computer processors to ([0016] The method may be implemented on a computer equipped with memory, processor, user interface peripheral devices including a display, storage media devices, and network communications interfaces. The invention also provides a digital storage medium tangibly embodying machine-readable instructions executable by a computer, where the instructions implement the method): 
determine an order amount of construction materials needed for construction or repair of a structural element of a building, the order amount including an overage amount of the construction materials that accounts for construction material waste (pars. 0003 and 0014 disclose methods and systems for building facet analysis, wherein the systems and methods for estimating a quantity of building material with waste associated with a building facet repair, replacement, or both), by: 
receiving(par. 0011, 0035, and 0044 describe generating a three-dimensional model of the building from aerial CAD data, while “CAD information, inspection data, or both can be used to make a repair, replacement or other decisions for a building facet” (par. [0048], emphasis added), wherein the CAD information is automatically received from an aerial CAD provider (as discussed above) and inspection data refers to information collected and/or provided by an onsite inspector (par. [0047]). Examiner Note: Labrie therefore suggests that the process may be executed without the use of inspection data, /.e. “without relying on a human estimator to be present” as currently recited);
generating(par. 0011, 0035, and 0044 describe generating a three-dimensional model of the building from aerial CAD data);
 and generating from the three-dimensional model, the overage amount of the construction materials (Par. 0062-0064 describe the generation of three-dimensional model of the building which is used to calculate overage amount of construction materials), the overage amount not ([0091] FIG. 10, at 1080 the total quantity of building material required for installation is calculated. The installation area of each building facet as adjusted or not for building material installation is calculated and summed and the waste amount, that is the unused portions of building roofing material areas, is also calculated and summed. par. [0007]-[0008], waste amount scientifically calculated and not based on a predetermined percentage as used in prior methods), and the overage amount at least partly based on:
 2deriving(par. [0042-0043] and [0092] disclose deriving building information from aerial CAD image data including facets and facets types, lines and lines types corresponding to each facet, and dimensional data for each facet and corresponding line; par. [0050] and [0071] disclose number of material units or roof line or facet area; par. [0039] and [0052] disclose number coding for the facets and/or features; par. [0066], [0074], and [0087] disclose dimensions of building include length, width, exposure, offset, height, and area); 
cumulating lengths for each of the architectural types of features of the structural element (par. [0050] and [0071] disclose number of material units or roof line or facet area; par. [0039] and [0052] disclose number coding for the facets and/or features; par. [0066], [0074], and [0087] disclose dimensions of building include length, width, exposure, offset, height, and area. Par. [0070] the system then adds up the hip and ridge lines that need to be replaced. In FIG. 4B, the lengths of lines 431, 432, 434, 436, 437, 445, and 450 are summed Single shingle tab); 
While Labrie teaches methods and systems for building facet analysis, wherein the systems and methods for estimating a quantity of building material with waste associated with a building facet repair, replacement, or both using three-dimensional model, it does not explicitly teach the following, however, analogues reference, in the field of estimating building material, Pershing teaches:
receiving(Fig. 1, par. [0028]-[0029], and [0107] disclose the generation of a roof estimate report 132 for a specified building, based on aerial images 131 of the building received from the image source 110. The image source 110 may be any provider of images of the building for which a roof estimate is being generated wherein the image source 110 includes a computing system that provides access to a repository of aerial images of one or more buildings from remotely installed cameras)
generating, from the image data, a three- dimensional model of the structural element of the building by matching point patterns of an oblique view of the building with point patterns of an orthogonal view of the building (Fig. 1, par. [0030-0034] describe constructing three-dimensional model of the roof using image processing to identify features between two or more aerial images; par.[0047-0049] and figures 2A-2B illustrate images including oblique view and orthogonal view);
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Labrie to include those of Pershing such as receiving, image data associated with aerial photographs acquired by one or more remote sensors and generating, from the image data, a three- dimensional model of the structural element of the building by matching point patterns of an oblique view of the building with point patterns of an orthogonal view of the building because doing so would have been a simple combination of existing elements to yield predictable results by enhancing the estimation of the roof section using accurate data and measurement. 
While Labrie teaches methods and systems for building facet analysis, wherein the systems and methods for estimating a quantity of building material with waste associated with a building facet repair, replacement, or both using three-dimensional model, wherein the total quantity of building material required for installation is calculated. The installation area of each building facet as adjusted or not for building material installation is calculated and summed and the waste amount, that is the unused portions of building roofing material areas, is also calculated and summed as described above, Labrie and Pershing 
multiplying each of the cumulated lengths by a loss factor specific to a corresponding one of the architectural types of features of the structural element (pg. 26 describes multiplying lengths by a loss factor specific to a corresponding one of the architectural types of features of the structural element, while pg. 29 and 30 illustrate tables presents each length and its loss factor specific to a corresponding one of the architectural types of features of the structural element); 
summing the multiplied cumulated lengths to generate a total length (pg. 26 describes summing the multiplied cumulated lengths to generate a total length);
 and multiplying the total length by a square footage conversion factor, the square footage conversion factor based on exposed surface area of the construction material, to produce the overage amount(pg. 26 and 29 describe summing the multiplied cumulated lengths to generate a total length and the conversion of the sum to sq. ft).
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Labrie and Pershing to include elements those of American Shingles such as multiplying each of the cumulated lengths by a loss factor specific to a corresponding one of the architectural types of features of the structural element, summing the multiplied cumulated lengths to generate a total length, and multiplying the total length by a square footage conversion factor because doing so would have been a simple combination of existing elements to yield predictable results by enhancing the estimation of the roof section using accurate data and measurement. 

Claim 2
Labrie teaches: 
The computer system of claim 1, wherein the order amount is further determined by: receiving a selected construction material product unit size (par. [0074] describes the type and size of material units);
adjusting the overage amount based on product unit size compared to one or more surface areas of the structural element ([0074-0081] describe adjusting the material calculation based on unit size relative to surface area requirements); 
and providing the adjusted overage amount (par. [0064-0065], [0077], and [0080] describe providing an adjusted material amount based on the types and sizes of material).  

Claim 4
Labrie teaches: 
The computer system of claim 1, wherein the structural element is a roof([0036] describes that facets including a roof or a roof section).  

Claim 5
Labrie teaches: 
The computer system of claim 1, wherein the construction materials include one or more of a shingle, shake, tile, metal sheet, slate, stone, or combinations thereof ([0013] describes shingle, wood, metal, asphalt, etc..).  

Claim 6
Labrie teaches: 
The computer system of claim 1, wherein the structural element is a wall ([0036[ describe facets include walls).  
Claim 7

The computer system of claim 1, wherein the aerial photographs are acquired by one or more of an airborne system, an orbital system, a sub-orbital system, or a vehicular system (par. [0028] and [0047] describe images acquired by an aircraft and/or ground-based vehicle).
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Labrie to include those of Pershing such as receiving, image data associated with aerial photographs acquired by one or more remote sensors such as an aircraft and/or ground-based vehicle because doing so would have been a simple combination of existing elements to yield predictable results by enhancing the estimation of the roof section using accurate data and measurement. 

Claim 8
Labrie teaches: 
A computer system, comprising: one or more computer processors; and a non-transitory computer-readable medium storing software that when executed by the one or more computer processors causes the one or more computer processors to ([0016] The method may be implemented on a computer equipped with memory, processor, user interface peripheral devices including a display, storage media devices, and network communications interfaces. The invention also provides a digital storage medium tangibly embodying machine-readable instructions executable by a computer, where the instructions implement the method): 
determine an order amount of construction materials needed for construction or repair of a structural element of a building, the order amount including an overage amount of the construction materials that accounts for construction material waste (pars. 0003 and 0014 disclose methods and systems for building facet analysis, wherein the systems and methods for estimating a quantity of building material with waste associated with a building facet repair, replacement, or both), by: 
receiving a data set that include images of the roof ..without relying on a human estimator to be present at the building  (par. 0011, 0035, and 0044 describe generating a three-dimensional model of the building from aerial CAD data, while “CAD information, inspection data, or both can be used to make a repair, replacement or other decisions for a building facet” (par. [0048], emphasis added), wherein the CAD information is automatically received from an aerial CAD provider (as discussed above) and inspection data refers to information collected and/or provided by an onsite inspector (par. [0047]). Examiner Note: Labrie therefore suggests that the process may be executed without the use of inspection data, /.e. “without relying on a human estimator to be present” as currently recited.  FIGS. 4A and 4B show CAD images of roof facets coded with repair indicators);
generating(par. 0011, 0035, and 0044 describe generating a three-dimensional model of the building from aerial CAD data);
 and determining from the three-dimensional model rendering, the order amount of the construction materials needed to construct at least portion of the roof (Par. 0062-0064 describe the generation of three-dimensional model of the building which is used to calculate overage amount of construction materials), the overage amount not based on a fixed overall overage percentage ([0091] FIG. 10, at 1080 the total quantity of building material required for installation is calculated. The installation area of each building facet as adjusted or not for building material installation is calculated and summed and the waste amount, that is the unused portions of building roofing material areas, is also calculated and summed. par. [0007]-[0008], waste amount scientifically calculated and not based on a predetermined percentage as used in prior methods)
 2deriving from the three-dimensional rendering, roof dimensions of the structural and types and number of features of the roof and dimensions (par. [0042-0043] and [0092] disclose deriving building information from aerial CAD image data including facets and facets types, lines and lines types corresponding to each facet, and dimensional data for each facet and corresponding line; par. [0050] and [0071] disclose number of material units or roof line or facet area; par. [0039] and [0052] disclose number coding for the facets and/or features; par. [0066], [0074], and [0087] disclose dimensions of building include length, width, exposure, offset, height, and area); 
cumulating lengths for each of the of features (par. [0050] and [0071] disclose number of material units or roof line or facet area; par. [0039] and [0052] disclose number coding for the facets and/or features; par. [0066], [0074], and [0087] disclose dimensions of building include length, width, exposure, offset, height, and area. Par. [0070] the system then adds up the hip and ridge lines that need to be replaced. In FIG. 4B, the lengths of lines 431, 432, 434, 436, 437, 445, and 450 are summed Single shingle tab); 
While Labrie teaches methods and systems for building facet analysis, wherein the systems and methods for estimating a quantity of building material with waste associated with a building facet repair, replacement, or both using three-dimensional model, it does not explicitly teach the following, however, analogues reference, in the field of estimating building material, Pershing teaches:
receiving a data set that includes image files of two different views of the roof acquired by one or more remote sensors (Fig. 1, par. [0028]-[0029], and [0107] disclose the generation of a roof estimate report 132 for a specified building, based on aerial images 131 of the building received from the image source 110. The image source 110 may be any provider of images of the building for which a roof estimate is being generated wherein the image source 110 includes a computing system that provides access to a repository of aerial images of one or more buildings from remotely installed cameras. [0037] describe different image view of the building which will be used to generate the 3D model of the roof of the building)
generating, from the image files, a three- dimensional model rendering of the roof by matching point patterns of a first oblique view of the building with point patterns of a second orthogonal view of the roof (Fig. 1, par. [0030-0034] describe constructing three-dimensional model of the roof using image processing to identify features between two or more aerial images; par.[0047-0049] and figures 2A-2B illustrate images including oblique view and orthogonal view. [0037] describe different image vew of the building which will be used to generate the 3D model);
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Labrie to include those of Pershing such as receiving, image data associated with aerial photographs acquired by one or more remote sensors and generating, from the image data, a three- dimensional model of the structural element of the building by matching point patterns of an oblique view of the building with point patterns of an orthogonal view of the building because doing so would have been a simple combination of existing elements to yield predictable results by enhancing the estimation of the roof section using accurate data and measurement. 
While Labrie teaches methods and systems for building facet analysis, wherein the systems and methods for estimating a quantity of building material with waste associated with a building facet repair, replacement, or both using three-dimensional model, wherein the total quantity of building material required for installation is calculated. The installation area of each building facet as adjusted or not for building material installation is calculated and summed and the waste amount, that is the unused portions of building roofing material areas, is also calculated and summed as described above, Labrie and Pershing do not explicitly teach the following, however, analogues reference, in the field of estimating building material, American Shingles teaches:
multiplying each of the cumulated lengths by a loss factor specific to a corresponding one of the features (pg. 26 describes multiplying lengths by a loss factor specific to a corresponding one of the architectural types of features of the structural element, while pg. 29 and 30 illustrate tables presents each length and its loss factor specific to a corresponding one of the types of features); 
summing the multiplied cumulated lengths to generate a total length (pg. 26 describes summing the multiplied cumulated lengths to generate a total length);
 and multiplying the total length by a square footage conversion factor, the square footage conversion factor based on exposed surface area of the construction material, to produce the overage amount(pg. 26 and 29 describe summing the multiplied cumulated lengths to generate a total length and the conversion of the sum to sq. ft).
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Labrie and Pershing to include elements those of American Shingles such as multiplying each of the cumulated lengths by a loss factor specific to a corresponding one of the architectural types of features of the structural element, summing the multiplied cumulated lengths to generate a total length, and multiplying the total length by a square footage conversion factor because doing so would have been a simple combination of existing elements to yield predictable results by enhancing the estimation of the roof section using accurate data and measurement. 


Claim 9
Labrie teaches: 
The computer system of claim 8, wherein the order amount is further determined by: 5adjusting the overage amount based on a construction material product unit size compared to one or more surface areas of the roof ([0074-0081] describe adjusting the material calculation based on unit size relative to surface area requirements); 
and providing the adjusted overage amount (par. [0064-0065], [0077], and [0080] describe providing an adjusted material amount based on the types and sizes of material).  

Claim 10
Labrie teaches: 
A computer system, comprising: one or more computer processors; and a non-transitory computer-readable medium storing software that when executed by the one or more computer processors causes the one or more computer processors to ([0016] The method may be implemented on a computer equipped with memory, processor, user interface peripheral devices including a display, storage media devices, and network communications interfaces. The invention also provides a digital storage medium tangibly embodying machine-readable instructions executable by a computer, where the instructions implement the method): 
determine an order amount of construction materials needed for construction or repair of a structural element of a building, the order amount including an overage amount of the construction materials that accounts for construction material waste (pars. 0003 and 0014 disclose methods and systems for building facet analysis, wherein the systems and methods for estimating a quantity of building material with waste associated with a building facet repair, replacement, or both), by: 
generating a three- dimensional rendering of a structure of a building from image acquired ..without relying on a human estimator to be present at the building  (par. 0011, 0035, and 0044 describe generating a three-dimensional model of the building from aerial CAD data. par. 0011, 0035, and 0044 describe generating a three-dimensional model of the building from aerial CAD data, while “CAD information, inspection data, or both can be used to make a repair, replacement or other decisions for a building facet” (par. [0048], emphasis added), wherein the CAD information is automatically received from an aerial CAD provider (as discussed above) and inspection data refers to information collected and/or provided by an onsite inspector (par. [0047]). Examiner Note: Labrie therefore suggests that the process may be executed without the use of inspection data, /.e. “without relying on a human estimator to be present” as currently recited)
2extracting from the three dimensional rendering type, number, and linear dimensions of each of plurality of features types of geometric features (par. [0042-0043] and [0092] disclose extracting building information from aerial CAD image data including facets and facets types, lines and lines types corresponding to each facet, and dimensional data for each facet and corresponding line; par. [0050] and [0071] disclose number of material units or roof line or facet area; par. [0039] and [0052] disclose number coding for the facets and/or features; par. [0066], [0074], and [0087] disclose dimensions of building include length, width, exposure, offset, height, and area); 
Determining the order amount of the construction materials (Par. 0062-0064 describe the generation of three-dimensional model of the building which is used to calculate overage amount of construction materials), in which the overage amount not based on a fixed overall overage percentage ([0091] FIG. 10, at 1080 the total quantity of building material required for installation is calculated. The installation area of each building facet as adjusted or not for building material installation is calculated and summed and the waste amount, that is the unused portions of building roofing material areas, is also calculated and summed. par. [0007]-[0008], waste amount scientifically calculated and not based on a predetermined percentage as used in prior methods), and the overage amount at least partly based at least partly on:
Cumulating linear dimensions for each of features types of the structural element (par. [0050] and [0071] disclose number of material units or roof line or facet area; par. [0039] and [0052] disclose number coding for the facets and/or features; par. [0066], [0074], and [0087] disclose dimensions of building include length, width, exposure, offset, height, and area. Par. [0070] the system then adds up the hip and ridge lines that need to be replaced. In FIG. 4B, the lengths of lines 431, 432, 434, 436, 437, 445, and 450 are summed Single shingle tab); 
While Labrie teaches methods and systems for building facet analysis, wherein the systems and methods for estimating a quantity of building material with waste associated with a building facet repair, 
generating three- dimensional rendering of a structural element by matching point patterns of an oblique view of the building with point patterns of an orthogonal view of the building rendering derived from images acquired by one or more remote sensors (Fig. 1, par. [0030-0034] describe constructing three-dimensional model of the roof using image processing to identify features between two or more aerial images; par.[0047-0049] and figures 2A-2B illustrate images including oblique view and orthogonal view. Fig. 1, par. [0028]-[0029], and [0107] disclose the generation of a roof estimate report 132 for a specified building, based on aerial images 131 of the building received from the image source 110. The image source 110 may be any provider of images of the building for which a roof estimate is being generated wherein the image source 110 includes a computing system that provides access to a repository of aerial images of one or more buildings from remotely installed cameras);
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Labrie to include those of Pershing such as receiving, image data associated with aerial photographs acquired by one or more remote sensors and generating, from the image data, a three- dimensional model of the structural element of the building by matching point patterns of an oblique view of the building with point patterns of an orthogonal view of the building because doing so would have been a simple combination of existing elements to yield predictable results by enhancing the estimation of the roof section using accurate data and measurement. 
While Labrie teaches methods and systems for building facet analysis, wherein the systems and methods for estimating a quantity of building material with waste associated with a building facet repair, replacement, or both using three-dimensional model, wherein the total quantity of building material required for installation is calculated. The installation area of each building facet as adjusted or not for building material installation is calculated and summed and the waste amount, that is the unused portions of building roofing material areas, is also calculated and summed as described above, Labrie and Pershing 
multiplying each of the cumulated linear dimensions by a loss factor specific to a corresponding one of the architectural types of features of the structural element (pg. 26 describes multiplying lengths by a loss factor specific to a corresponding one of the architectural types of features of the structural element, while pg. 29 and 30 illustrate tables presents each length and its loss factor specific to a corresponding one of the architectural types of features of the structural element); 
summing the multiplied cumulated linear dimensions to generate a total length (pg. 26 describes summing the multiplied cumulated lengths to generate a total length);
 and multiplying the total linear dimensions by a square footage conversion factor, the square footage conversion factor based on exposed surface area of the construction material (pg. 26 and 29 describe summing the multiplied cumulated lengths to generate a total length and the conversion of the sum to sq. ft).
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Labrie and Pershing to include elements those of American Shingles such as multiplying each of the cumulated lengths by a loss factor specific to a corresponding one of the architectural types of features of the structural element, summing the multiplied cumulated lengths to generate a total length, and multiplying the total length by a square footage conversion factor because doing so would have been a simple combination of existing elements to yield predictable results by enhancing the estimation of the roof section using accurate data and measurement. 

Claim 11
Labrie teaches: 
The computer system of claim 10, wherein the structural element is a roof of the building ([0036] describes that facets including a roof or a roof section).  
Claim 12
Labrie teaches: 
The computer system of claim 10, wherein the building is an element of a transportation infrastructure ([0036] describes parking garage).

Claim 13
While Labrie teaches methods and systems for building facet analysis, wherein the systems and methods for estimating a quantity of building material with waste associated with a building facet repair, replacement, or both using three-dimensional model, it does not explicitly teach the following, however, analogues reference, in the field of estimating building material, Pershing teaches:
The computer system of claim of claim 11, wherein the images of the building are acquired by one or more of an airborne system, an orbital system, a sub-orbital system, a handheld system, a vehicular system, or a ground based system(par. [0028] and [0047] describe images acquired by an aircraft and/or ground-based vehicle).
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Labrie to include those of Pershing such as receiving, image data associated with aerial photographs acquired by one or more remote sensors such as an aircraft and/or ground-based vehicle because doing so would have been a simple combination of existing elements to yield predictable results by enhancing the estimation of the roof section using accurate data and measurement. 

Claim 14
Labrie teaches: 
The computer system of claim 10, further comprising receiving a selected product unit size(par. [0074] describes the type and size of material units);
adjusting the overage amount based on the selected product unit size ([0074-0081] describe adjusting the material calculation based on unit size relative to surface area requirements)
and providing the adjusted overage amount (par. [0064-0065], [0077], and [0080] describe providing an adjusted material amount based on the types and sizes of material).  

Claim 15
Labrie teaches: 
A computer system, comprising: one or more computer processors; and a non-transitory computer-readable medium storing software that when executed by the one or more computer processors causes the one or more computer processors to ([0016] The method may be implemented on a computer equipped with memory, processor, user interface peripheral devices including a display, storage media devices, and network communications interfaces. The invention also provides a digital storage medium tangibly embodying machine-readable instructions executable by a computer, where the instructions implement the method): 
determining an order amount of roofing materials needed for a roof of a building, including an overage amount of the roofing materials (pars. 0003 and 0014 disclose methods and systems for building facet analysis, wherein the systems and methods for estimating a quantity of building material with waste associated with a building facet repair, replacement, or both), by: 
receiving(par. 0011, 0035, and 0044 describe generating a three-dimensional model of the building from aerial CAD data, while “CAD information, inspection data, or both can be used to make a repair, replacement or other decisions for a building facet”);
generating a three- dimensional rendering of a structure of a building from image acquired ..without relying on a human estimator to be present at the building  (par. 0011, 0035, and 0044 describe generating a three-dimensional model of the building from aerial CAD data. par. 0011, 0035, and 0044 describe generating a three-dimensional model of the building from aerial CAD data, while “CAD information, inspection data, or both can be used to make a repair, replacement or other decisions for a building facet” (par. [0048], emphasis added), wherein the CAD information is automatically received from an aerial CAD provider (as discussed above) and inspection data refers to information collected and/or provided by an onsite inspector (par. [0047]). Examiner Note: Labrie therefore suggests that the process may be executed without the use of inspection data, /.e. “without relying on a human estimator to be present” as currently recited);
2extracting type, number, and linear dimensions of features of the roof from the three-dimensional model of the roof (par. [0042-0043] and [0092] disclose extracting building information from aerial CAD image data including facets and facets types, lines and lines types corresponding to each facet, and dimensional data for each facet and corresponding line; par. [0050] and [0071] disclose number of material units or roof line or facet area; par. [0039] and [0052] disclose number coding for the facets and/or features; par. [0066], [0074], and [0087] disclose dimensions of building include length, width, exposure, offset, height, and area); 
Determining a base amount of the roofing materials by calculating areas of planes of the roof from the linear dimensions  (par. [0087] a minimum building material size requirement for partial building material to be used. Such minimum building material size requirements can be included in the building material database 132 or be received from the building material manufacturer. If the size of the unused portion of the building material piece does not meet the minimum building material size requirement to be reused, the unused portion of the partially-used building material piece is not reused. The size requirement can be based on area, height, length, or some combination thereof);
the overage amount of the roofing materials, the overage amount accounting for materials that will be cut and that will create discard materials (Par. 0062-0064 describe the generation of three-dimensional model of the building which is used to calculate overage amount of construction materials)
 adding the base amount with the overage amount to produce the order amount of roofing materials. (([0091] FIG. 10, at 1080 the total quantity of building material required for installation is calculated. The installation area of each building facet as adjusted or not for building material installation is calculated and summed and the waste amount, that is the unused portions of building roofing material areas, is also calculated and summed).
While Labrie teaches methods and systems for building facet analysis, wherein the systems and methods for estimating a quantity of building material with waste associated with a building facet repair, replacement, or both using three-dimensional model, it does not explicitly teach the following, however, analogues reference, in the field of estimating building material, Pershing teaches:
receiving image data associated with at least one oblique aerial photograph of the roof and at least one orthogonal aerial photograph of the roof (Fig. 1, par. [0028]-[0029], and [0107] disclose the generation of a roof estimate report 132 for a specified building, based on aerial images 131 of the building received from the image source 110. The image source 110 may be any provider of images of the building for which a roof estimate is being generated wherein the image source 110 includes a computing system that provides access to a repository of aerial images of one or more buildings from remotely installed cameras. [0037] describe different image view of the building which will be used to generate the 3D model of the roof of the building);
generating three-dimensional model of the roof from the image data, at least in part by using point pattern matching to estimate which individual points on the at least one oblique aerial photograph of the roof match corresponding points on the at least one orthogonal aerial photograph (Fig. 1, par. [0030-0034] describe constructing three-dimensional model of the roof using image processing to identify features between two or more aerial images; par.[0047-0049] and figures 2A-2B illustrate images including oblique view and orthogonal view. Fig. 1, par. [0028]-[0029], and [0107] disclose the generation of a roof estimate report 132 for a specified building, based on aerial images 131 of the building received from the image source 110. The image source 110 may be any provider of images of the building for which a roof estimate is being generated);
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Labrie to include those of Pershing such as receiving, image data associated with aerial photographs acquired by one or more remote sensors and generating, from the image data, a three- dimensional model of the structural element of the building by matching point patterns of an oblique view of the building with point patterns of an orthogonal view of the building because doing so would have been a simple combination of existing elements to yield predictable results by enhancing the estimation of the roof section using accurate data and measurement. 
While Labrie teaches methods and systems for building facet analysis, wherein the systems and methods for estimating a quantity of building material with waste associated with a building facet repair, replacement, or both using three-dimensional model, wherein the total quantity of building material required for installation is calculated. The installation area of each building facet as adjusted or not for building material installation is calculated and summed and the waste amount, that is the unused portions of building roofing material areas, is also calculated and summed as described above, Labrie and Pershing do not explicitly teach the following, however, analogues reference, in the field of estimating building material, American Shingles teaches:
multiplying each of the linear dimensions of the features of the roof by a weighting factor indicative of real-world waste practices for the type of feature, wherein the weighting factor is based on two or more of shape of the roof, size of the roof, size of materials to be used relative to lengths of the roof, and type of materials to be used (pg. 27-29, Tables 3, multiplying quantity of materials by a waste factor representing the square feet of waste per linear foot of roof line, based on the size and type of the roof line and the size and type of materials, and adding the waste to the roof area to determine the total area of materials); 
summing the multiplied cumulated linear dimensions to generate a total length (pg. 26 describes summing the multiplied cumulated lengths to generate a total length)
 multiplying the total linear dimension by a square footage conversion factor, the square footage conversion factor based on exposed surface area of the roofing materials (pg. 26 and 29 describe summing the multiplied cumulated lengths to generate a total length and the conversion of the sum to sq. ft).
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Labrie and Pershing to include elements those of American Shingles such as multiplying each of the cumulated lengths by weighting factor is based on two or more of shape of the roof, size of the roof, size of materials to be used, summing the multiplied cumulated lengths to generate a total length, and multiplying the total length by a square footage conversion factor because doing so would have been a simple combination of existing elements to yield predictable results by enhancing the estimation of the roof section using accurate data and measurement. 

Claim 16/17/18
Labrie teaches:
The computer system of claim 1, wherein generating the overage amount further comprises: determining an overage amount percentage relative to a total surface area of the structural element (par. [0064], [0070]-[0071], and [0074]-[0077], determining the material quantity by summing the roof line lengths for each type of roof line, wherein the roof lines are determined relative to the surface area of the facet; par. [0077]-[0084] with reference to Fig. 11B, determining roof lines to match the surface area of the facet based on installation rules).

Claim 19/20/21
Labrie teaches:
The computer system of claim 4, wherein the architectural types of features comprise one or more of: an eave, a rake, a ridge, a hip, a valley, and a wall transition([0049] describes each building facet has associated lines, for example eaves, rakes, valleys, ridges, pitch transition, flashing, step flashing, and the like. ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6950826 B1
Material and supplies ordering system
Freeman; Craig
US 20130311240 A1
AERIAL ROOF ESTIMATION SYSTEM AND METHOD
Pershing; Chris et al.
US 20140358617 A1
METHOD AND SYSTEM FOR PROJECT PLANNING AND ESTIMATION
Lepage; Francois


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419. The examiner can normally be reached M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/REHAM K ABOUZAHRA/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683